Title: To Benjamin Franklin from Caffiéri, 31 December 1783
From: Caffiéri, Jean-Jacques
To: Franklin, Benjamin


          
            Monsieur
            De Paris ce 31 Dx 1783
          
          Si je netois pas indisposé, j’aurois l’honneur D’aller vous Souhaiter au renouvellement de cette année tout ce qui peut arriver de plus heureux à un homme de votre merite; privé de ce bonheur permettes moi de vous faire parvenir Les assurances de mon respect.
          J’apprens par Les papiers publics que malgré une guerre dispendieuse Les Etats Americains, pour rendre L’autorite Civile Et Le Commerce de plus En plus florissante, Se proposent de faire batir une ville Et un palais pour Le Congrés. Jose Esperer de vos bontés que Si mes foibles Talens peuvent être employés, vous voudres bien vous ressouvenir de moi, et croire que mon empressement et mon zele me rendront peut-être digne de votre chois. Soyez persuadé que je regarderai Comme un des momens les plus Gloirieux de ma vie, ce lui où je Serai asses heureux pour Servir a Eterniser en quel que chose L’Epoque La plus brillante du dix huitieme Siecle.
          Je Suis avec Respect Monsieur Votre tres humble Et tres obeïssant Serviteur
          
            Caffiéri
          
         
          Notation: Caffiery 31 Dec. 1783.
        